Citation Nr: 1223527	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a headache disorder, to include migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 Regional Office (RO) in Philadelphia, Pennsylvania rating decision.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in January 2012 for additional development.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a headache disorder.  Specifically, she claims that she began to experience ongoing migraine headaches beginning in the summer of 2002 while still in service.  Despite the extensive development already undertaken, the Board finds that the claim must again be remanded.

Pursuant to the Board's January 2012 remand the Veteran was afforded a VA examination in March 2012.  Initially, the examiner noted that the Veteran had a history of migraine and tension headaches, both of which had been initially diagnosed in 2005.  Following an interview of the Veteran, review and discussion of the claims file and medical records, and physical examination, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section, the examiner stated that the Veteran had 2 types of headaches: tension headaches that were mild, weekly, and relieved with Tylenol and migraine headaches that were more severe, less frequent, and associated with photophobia and nausea/vomiting.  The examiner noted, however, that the service treatment records showed no diagnosis of a primary headache condition in the military.  The Veteran's complaints of headache associated with other illness states, such as upper airway conditions, would not be unexpected and did not constitute a separate diagnosed condition such as migraine or tension headaches.  Thus, even though the Veteran reported use of over the counter medications for "headaches or cramps" in her pre-enrollment questionnaire, there was no evidence the support the claim that headaches that existed prior to service were exacerbated.  Immediately thereafter, the examiner concluded that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The Board's primary concern is that, after initially noting that the Veteran had both migraine and tension headaches, and that such disabilities were diagnosed in 2005, the examiner went on to conclude both that "the claimed condition" was less likely than not incurred in or caused by military service and that "the claimed condition" clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  However, the examiner did not specify which headache disorder preexisted service and was not permanently aggravated by service and which headache disorder had its onset at some point after service and was not otherwise related to service.  The Board is particularly concerned by this omission given the earlier notation that both conditions were diagnosed in 2005, and because the evidentiary threshold for rebutting the presumptions of soundness and aggravation is high.  For these reasons, the Board concludes that an addendum opinion from the March 2012 examiner is necessary to clarify the foregoing.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements for the claims file to be sent to the same examiner who conducted the March 2012 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner for opinion or examination, as appropriate.  The examiner should be asked to issue an addendum to the March 2012 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records.  After reviewing the foregoing, the examiner should specifically identify:

a.) All headache disorders that clearly and unmistakably existed prior to military service and provide an opinion with complete rationale as to whether any such disorder was clearly and unmistakably not permanently aggravated by service; and

b.)  All other headache disorders and provide an opinion with complete rationale as to whether it is as least as likely as not (50 percent probability or more) that any such headache disorder was incurred in or otherwise caused by the Veteran's military service.

2.  After the above is complete, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


